DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2022 has been entered.
 
Response to Arguments
Applicant’s arguments and amendments, see pgs. , with respect to the IV. CLAIM REJECTIONS UNDER 25 U.S.C. § 102 of claims 1-4, 8-13, and 16 under 102(a)(2) by Aase et al. (US 2020/0289096) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 8-9, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simopoulos et al (US 2008/0009722). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 1, Simopoulos teaches a method of ultrasound imaging (“FIG. 2 shows a method for multi-planar reconstruction for ultrasound volume data. The method is implemented by a medical diagnostic imaging system, a review station, a workstation, a computer, a PACS station, a server, combinations thereof, or other device for image processing medical ultrasound data” [0031]), the method comprising
scanning, by an ultrasound imaging system (“FIG. 1 shows a medical diagnostic imaging system 10” [0020]), a first volume of a patient, where a transducer for the scanning is held at a first location during the scanning (“In act 22, an ultrasound transducer is positioned adjacent, on or within a patient” [0033]; “In act 26, the acquisition of data by scanning a volume region of a patient is controlled” [0035]);
searching, by a machine-learned model for a first view from scan data from the first volume, wherein searching comprises inputting, by the machine-learned model, the first volume (“In one embodiment, the processor 12 receives acquired ultrasound data during scanning and determines locations of planes for a multi-planar reconstruction relative to the volume represented by the data...The acts of the methods may be implemented by programs and/or a classifier. Any classifier may be applied, such as a model based classifier or a learned classifier or classifier based on machine learning” [0030]; Here, acquiring “ultrasound data during scanning” corresponds to inputting the first volume and determining “locations of planes” corresponds to searching for a first view; Further, “[l]earned feature vectors are used to classify the anatomy. For example, the classifier identifies a canonical view, tissue structure, flow pattern, or combinations thereof from ultrasound data. In cardiac imaging, the classifier may identify cardiac structure associated with a particular view of a heart. The view is a common or standard view (e.g., apical four chamber, apical two chamber, left parasternal, or sub-coastal), but other views may be recognized” [0030]; “The trained classifier is applied to the ultrasound data. The ultrasound data is processed to provide the inputs to the classifier” [0047]; “The image is searched based on the template information, localizing the chambers or other structure” [0048];) and outputting, by the machine-learned model, a parametric representation of an oriented oblique planar region within the first volume (“Two or more planes 44 are oriented within the volume region 40 as a function of the locations of the features...A plane 44 may be oriented based on identification of a single feature, such as a view. Alternatively, the plane 44 is oriented based on the identification of a linear feature and a point feature or three or more point features. Any combination of features defining a plane 44 may be used. For example, an apex, four chambers, and a valve annulus define an apical four-chamber view. The apex, two chambers and a valve annulus define an apical two-chamber view in the same volume region 40” [0050]; here, one of the planes 44 “oriented within the volume region 40” represent an oriented oblique planar region within the first volume, whereby its definition “as a function of the locations of the features” is encompassed by a parametric representation as defined in paragraph [0029] of applicant’s specification), wherein the parametric representation is a spatial definition of a location of the first view within the volume with respect to the transducer (“planes 44 are oriented within the volume region 40 as a function of the locations of the features” [0050], whereby the “volume region 40” is implicitly linked to the position of the transducer), wherein the machine-learned model is trained such that for small changes to a transducer position, the first view remains the same (“Since the planes are positioned relative to acquired data and independent of the volume scanning transducer, desired images are generated even where the transducer or imaged object (e.g., heart or fetus) moves” [0018]; Because the machine learned classifier generates the planes 44, it is necessarily trained to account for movement);
determining, based on the parametric representation, a change in a field of view for the transducer at the first location, the change to acquire data for the first view (“As an alternative or in addition to repeating the determining and orienting acts 28, 30, the features or views are tracked between sets of data and the plane positions are refined based on the tracking...velocity estimates are used to indicate displacement. Other tracking techniques may be used. The amount of displacement, direction of displacement, and/or rotation of the features or two-dimensional image region defining a plane is determined” [0059]); scanning, by the ultrasound imaging system, a second volume of the patient, the second volume having the changed field of view; identifying the first view from scan data from the second volume; and generating an image for the first view from the scan data, the image generated based on the identification of the first view  (“The plane position is adjusted based on the tracking. Images are generated in act 32 using the adjusted planes” [0059]; Here, adjusting the plane position and generating an image of the adjusted plane corresponds to scanning, by the ultrasound imaging system, a second volume of the patient having the changed field of view. Further, the adjusted plane position is based on the tracked displacement of the “features or views” of the original planes, thus, the image generated in act 32 is of the first view from the scan data from the second volume, the image generated based on the identification of the first view).

With regard to claim 2, Simopoulos further teaches wherein searching and identifying are performed by an analysis component and determining is performed by a control component (“The processor 12 is a single device, a plurality of devices, or a network…Different devices making up the processor 12 may perform different functions, such as a scanning controller and an image generator operating separately…The processor 12 operates pursuant to stored instructions to perform various acts described herein, such as obtaining data, deriving anatomical information, setting an imaging parameter and/or controlling imaging” [0029]; Here, the processor may be divided into separate components based on the “stored instructions” to perform the functions as conveyed in claim 1. Further, “obtaining data” and “deriving anatomical information” corresponds to searching and identifying as performed by the machine-learned classifier (e.g., analysis component), while determining “velocity estimates are used to indicate displacement” [0059] as conveyed previously is performed by a part of the processor that is not the machine-learned classifier, such as a control component). 

Regarding claim 3, Simopoulos further teaches wherein searching for the first view comprises locating the first view as a subset of the first volume, and wherein determining the change comprises determining the change based on the subset (“The anatomical view planes of the multi-planar reconstruction are tracked as a function of time…velocity estimates are used to indicate displacement...The amount of displacement, direction of displacement, and/or rotation of the features or two-dimensional image region defining a plane is determined” [0059]; To reiterate, the “planes 44 are oriented within the volume region 40 as a function of the locations of the features” [0050], which represents a subset of the first volume). 


With regard to claim 8, Simopoulos further teaches wherein the first view comprises at least one of a view angle, a plane, or an orientation (“One or more of the planes 44 of the reconstruction are positioned relative to the object 42 such that the planes correspond to the standard and/or predetermined view” [0052]) and wherein generating comprises generating the image with at least one of the view angle, the plane, or the orientation (“Images are generated in act 32 using the adjusted planes” [0059]).

Regarding claim 9, Simopoulos further teaches determining a scan pattern for scanning the second volume in paragraph [0023]: “The system 10 uses the transducer 18 to scan a volume. Electrical and/or mechanical steering allows transmission and reception along different scan lines in the volume. Any scan pattern may be used.” This scanning may apply to generating images “in act 32 using the adjusted planes” corresponding to the second volume. 

Regarding claim 11, Simopoulos further teaches wherein scanning the second volume comprises scanning the second volume with the transducer in the first location as previously conveyed for claim 1 in paragraph [0059]: “The amount of displacement, direction of displacement, and/or rotation of the features or two-dimensional image region defining a plane is determined. The plane position is adjusted based on the tracking. Images are generated in act 32 using the adjusted planes.” Further, “[e]lectrical and/or mechanical steering allows transmission and reception along different scan lines in the volume” ([0023]) and “[t]he transducer does not need to be moved to define a view or establish a plane” ([0051]). Thus, scanning the second volume is performed by electrical/mechanical steering without adjusting the position of the transducer from the original placement relative to the patient.  

With regard to claim 12, Simopoulos further teaches wherein the scanning the first and second volumes in combination with the identifying comprises generating the image of the first view without requiring adjustment of the first location by the user by the same evidence and logic pattern as previously conveyed for claim 11 and the relevant portions of claim 1. 

Regarding claim 13, Simopoulos further teaches a system for ultrasound imaging (“The system 10 is a medical diagnostic ultrasound imaging system” [0020]), the system comprising:
a transmit beamformer; a receive beamformer (“the system 10 includes a transmit beamformer, receive beamformer” [0021]);
a transducer connectable with the transmit and receive beamformers (“system 10 includes ...a transducer 18” [0021], which is necessarily connected to the transmit and receive beamformers to acquire ultrasound data from a patient);
an image processor (processor 12) configured with a machine learning network configured to input a first volume from a previous scan (see evidence set forth above for claim 1 by paragraphs [0030] and [0047]-[0048]) and output a parametric representation of an oriented oblique planar region within the first volume (see evidence set forth above for claim 1 by paragraph [0050]), the machine learning network is trained such that for small changes to the transducer position, the output remains the same (see evidence set forth above for claim 1 by paragraph [0018]), wherein the parametric representation is a spatial definition of a location within the volume with respect to the transducer (see evidence set forth in paragraph [0050] as above for claim 1), the image processor further configured to determine, based on the parametric representation a view for imaging and determine first scan data to be acquired in a scan by the transmit and receive beamformers using the transducers (“In act 32, multi-planar reconstruction images of the object are generated from the ultrasound data. The planes define the data to be used for imaging” [0054], whereby the images are necessarily scanned using the transmit and receive beamformers using the transducers), the first scan data including data for the view and surrounding context data (see analysis for claims 3 and 10);
wherein the transmit and receive beamformers are configured to perform the scan (inherent operation of ultrasonic transducer as provided in paragraphs [0020]-[0021]), and the image processor is configured to generate an image of the view (“specific views are generated... Where planes corresponding to the views are identified, the views may be provided” [0055]; “The images are generated during the control of the acquisition by scanning” [0056]).
a display configured to display the view (“The system 10 includes…a display 16” [0021]).

Regarding claim 16, Aase further teaches wherein the image processor is configured to determine the view as a plane (see paragraph [0050] as set forth previously for claim 1) and wherein the scan is of a volume (“A volume is scanned. The data representing the volume is searched for the location of anatomical features associated with planar positions for desired views, such as standard views” [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Simopoulos as applied to claim 1 above, in view of Aase et al. (US 2020/0289096).
With regard to claim 4, Simopoulos teaches the method of claim 1 and determining the change comprises expanding the first volume to the second volume or shifting the first volume to the second volume (see evidence set forth for claim 1 by paragraphs [0059]), but does not explicitly disclose wherein searching for the first view comprises failing to locate the first view in the first volume. Aase is relied on instead as it discloses a “a method and system for providing standard ultrasound scan plane views” [0001], which shares a technical field with the instant application.
Specifically, Aase teaches “[a]t step 304, the signal processor 132 of the ultrasound system 100 may process the acquired scan planes to detect whether the acquired scan planes include a first standard view…[t]he view identification processor 140 may include image detection algorithms, one or more deep neural networks (e.g., a convolutional neural network) and/or may utilize any suitable form of image detection techniques or machine learning processing functionality configured to automatically identify standard views of an anatomical structure provided in the acquired scan planes” ([0045]). Further, “At step 306, the signal processor 132 of the ultrasound system 100 may determine whether a first standard view has been identified” whereby “[t]he process may proceed to step 308 if a first standard view is not identified by the view identification processor 140 and a system assistance option is manually or automatically selected” ([0046]). Thereafter, “the signal processor 132 of the ultrasound system 100 may automatically rotate the scan plane acquisitions and perform image detection on the acquired scan planes until a scan plane 210 having the first standard view is identified. For example, an image rotation processor 150 of the signal processor 132 may iteratively rotate the scan plane acquisition angle such that scan planes at different acquisition angles may be acquired by an ultrasound probe 104 held in a fixed position…In various embodiments, the image rotation processor 150 may additionally and/or alternatively tilt the scan plane acquisition angle in azimuth and/or elevation directions such that planes at different acquisition rotational and/or tilt angles may be acquired by an ultrasound probe 104 held in a fixed position” ([0047]). This change in the scan plane acquisition necessarily results in expansion or shift of the field of view from first volume to a second volume.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor 12 of Simopoulos with the signal processor of 132 for detecting the presence of a standard view in the scan data of a first volume in order to enable identification of “desired standard views” via automatic control by the processor in order to avoid a user “manually rotating an ultrasound probe to individually acquire the ultrasound scan plane” ([0004]). 

With regard to claim 10, the modification of Simopoulos further teaches the method of claim 1 wherein determining the change comprises determining context for the identifying: “the signal processor 132 may include an image rotation processor 150 that comprises suitable logic, circuitry, interfaces and/or code that may be operable to automatically rotate and/or tilt the acquisition of the scan plane to obtain a desired and acceptable or best standard view… For example, in response to an instruction to acquire a 2CH view of a heart after an ultrasound probe 104 is manually positioned at the apical window of a patient and a 4CH view is acquired as identified by the view identification processor 140, the image rotation processor 150 may automatically rotate the scan plane acquisition angle a pre-defined amount, such as −60 degrees (i.e., 60 degrees rotation in a counter-clockwise direction) from the 4CH view, to acquire a scan plane” ([0033]). Here, information relating to the field of view (i.e., “4CH view”) and orientation of the probe ( i.e., “at the apical window of a patient”) is encompassed by the definition of context in paragraph [0013] of the instant application’s specification (paragraphs as numbered in applicant’s pre-grant publication US 2021/0128108): “context information (e.g., field of view, orientation, or other acquisition characteristic).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have modified the processor 12 of Simopoulos with the processor 132 of Aase of recognizing anatomical features in ultrasound scan data in order to assist the machine learned classifier in obtaining “a desired and acceptable or best standard view” ([0033]) or an anatomy of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793